     Case 2:20-cv-01360-JAD-VCF Document 9 Filed 08/25/20 Page 1 of 2



 1   George F. Ogilvie III, Esq. (NSBN 3552)
     Diane L. Welch, Esq. (NSBN 11738)
 2   MCDONALD CARANO LLP
 3   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     gogilvie@mcdonaldcarano.com
 5   dwelch@mcdonaldcarano.com
 6   Attorneys for Defendants Pale Horse GRS L.L.P.,
     Chris Clark and Aaron Spradlin
 7
                                 UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10     PRB SUPPLY LLC, a Nevada limited liability             CASE NO. 2:20-cv-01360-JAD-VCF
       company,
11
                              Plaintiff,
12
       v.
13
       PALE HORSE GRS L.L.P., a Tennessee
14     limited liability company; CHRIS CLARK, an
       individual; and AARON SPRADLIN, an
15     individual,
16                            Defendants.
17
                      STIPULATION AND ORDER TO ENLARGE TIME
18              FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                                 (SECOND REQUEST)
19

20          The parties, through counsel, hereby stipulate and agree as follows:
21          That Defendants PALE HORSE GRS, LLP, CHRIS CLARK and AARON SPRALIN shall
22   have an extension of time until and including September 10, 2020, in which to file their Answer
23   or other responsive pleading to Plaintiff PRB SUPPLY, LLC’s Complaint. In addition, the Parties
24   request an extension of time to file the Joint Status Report ordered in the Court’s Minute Order,
25   entered July 21, 2020. (Doc. #2)
26          The Parties request the Court grant their request in light of ongoing settlement negotiations.
27   If the negotiations are successful, the resulting agreement will obviate the need for Defendants to
28   respond to the Complaint, or for the Parties to file the Joint Status Report.
     Case 2:20-cv-01360-JAD-VCF Document 9 Filed 08/25/20 Page 2 of 2



 1          This stipulation is brought in good faith and not for purposes of delay.

 2

 3   DATED this 19th day of August 2020.                  DATED this 19th day of August 2020

 4   RICE REUTHER SULLIVAN & CARROLL                      McDONALD CARANO, LLP
 5

 6   By: /s/ Anthony J. DiRaimondo _______                By: /s/       Diane L. Welch        ___
     David A. Carroll, Esq. (NSB #7643)                   George F. Ogilvie III, Esq. (NSBN 3552)
 7
     Anthony J. DiRaimondo, Esq. (NSB #10875)             Diane L. Welch, Esq. (NSBN 11738)
 8   Robert E. Opdyke, Esq. (NSB #12841)                  2300 West Sahara Avenue, Suite 1200
     3800 Howard Hughes Pkwy, Suite 1200                  Las Vegas, Nevada 89102
 9   Las Vegas, Nevada 89169
                                                          Attorneys for Defendants Pale Horse GRS
10   Attorneys for Plaintiff PRB Supply LLC               L.L.P., Chris Clark, and Aaron Spradlin
11

12
                                   IT IS SO ORDERED.
13
                                   ________________________________________
14                                 U.S. MAGISTRATE JUDGE
15                                         8-25-2020
                                   DATED: ________________________________
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
